Name: COMMISSION REGULATION (EC) No 1226/95 of 30 May 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 1 . 6 . 95 I EN I No L 121 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1226/95 of 30 May 1995 establishing unit values (or the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 2 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . H OJ No L 346, 31 . 12. 1994, p . 1 . No L 121 /2 I EN I Official Journal of the European Communities 1 . 6 . 95 ANNEX Description Amount of unit values per 100 kg Code Species, varieties, CN code a) ECU oS DM Dkr Dr Pta b) Fmk FF £ Irl Lit F1 Esc c) SKr Bfis/Lfis £ 1.10 New potatoes a) 49,60 648,12 92,18 360,37 14 983,82 8 016,76 0701 90 51 b) 282,93 325,72 40,48 109 704,09 103,19 9 699,71 0701 90 59 c) 484,45 1 894,09 41,46 1.30 Onions (other than seed) a) 35,53 464,36 66,04 258,20 10 735,64 5 743,86 0703 10 19 b) 202,72 233,38 29,01 78 600,98 73,93 6 949,66 c) 347,10 1 357,08 29,71 1.40 Garlic a) 133,59 1 745,70 248,28 970,65 40 358,78 21 593,07 0703 20 00 b) 762,08 877,33 109,04 295 486,88 277,94 26 126,07 c) 1 304,85 5 101,71 111,68 1.50 Leeks a) 42,20 551,47 78,43 306,63 12 749,34 6 821,25 ex 0703 90 00 b) 240,74 277,15 34,45 93 344,29 87,80 8 253,22 c) 412,20 1 611,63 35,28 1.60 Cauliflowers a) 129,66 1 694,38 240,98 942,12 39 172,49 20 958,37 ex 0704 10 10 b) 739,68 851,55 105,84 286 801,44 269,77 25 358,12 ex 0704 10 90 c) 1 266,50 4 951,75 108,40 1.70 Brussels sprouts a) 53,71 701,88 99,82 390,26 16 226,70 8 681,74 0704 20 00 b) 306,40 352,74 43,84 118 803,83 111,75 10 504,28 c) 524,63 2 051,20 44,90 1.80 White cabbages and red cabbages a) 40,08 523,72 74,49 291,20 12 107,88 6 478,05 0704 90 10 b) 228,63 263,21 32,71 88 647,88 83,38 7 837,98 c) 391,46 1 530,55 33,50 1.90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) a) 79,26 1 035,76 147,31 575,91 23 945,79 12 811,67 ex 0704 90 90 b) 452,16 520,54 64,70 175 319,16 164,91 15 501,20 c) 774,20 3 026,96 66,26 1.100 Chinese cabbage a) 77,56 1 013,59 144,16 563,58 23 433,25 12 537,44 ex 0704 90 90 b) 442,48 509,40 63,31 171 566,58 161,38 15 169,40 c) 757,63 2 962,17 64,84 1.110 Cabbage lettuce (head lettuce) a) 156,73 2 048,13 291,30 1 138,81 47350,80 25333,99 0705 11 10 b) 894,11 1 029,33 127,93 346 678,92 326,09 30 652,31 0705 11 90 c) 1 530,91 5 985,57 131,03 1.120 Endives a) 21,82 285,14 40,55 158,55 6 592,19 3 527,01 ex 0705 29 00 b) 124,48 143,30 17,81 48 264,75 45,40 4 267,42 c) 213,13 833,31 18,24 1.130 Carrots a) 40,76 532,68 75,76 296,18 12 314,98 6 588,86 ex 0706 10 00 b) 232,54 267,71 33,27 90 164,17 84,81 7 972,05 c) 398,16 1 556,72 34,08 1.140 Radishes a) 39,42 515,14 73,27 286,43 11 909,45 6 371,89 ex 0706 90 90 b) 224,88 258,89 32,18 87 195,07 82,02 7 709,53 c) 385,05 1 505,46 32,96 1.160 Peas (Pisum sativum) a) 286,92 3 749,44 533,26 2 084,78 86 683,26 46 377,95 0708 10 10 b) 1 636,81 1 884,35 234,20 634 651,59 596,96 56 113,99 0708 10 90 c) 2 802,58 10 957,54 239,87 1 . 6 . 95 EN i Official Journal of the European Communities No L 121 /3 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr oS FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Esc 1.170 Beans : 1.170.1 Beans (Vigna spp ., Phaseolus spp .) a) 117,94 1 541,17 219,19 856,93 35 630,44 19 063,28 ex 0708 20 10 b) 672,80 774,55 96,27 260 868,31 245,38 23 065,20 ex 0708 20 90 c) 1 151,98 4 504,01 98,59 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) a) 133,19 1 740,55 247,55 967,79 40 239,75 21 529,39 ex 0708 20 10 b) 759,83 874,75 108,72 294 615,37 277,12 26 049,01 ex 0708 20 90 c) 1 301,00 5 086,67 111,35 1.180 Broad beans a) 92,83 1 213,09 172,53 674,51 28 045,52 15 005,13 ex 0708 90 00 b) 529,57 609,66 75,77 205 335,32 193,14 18 155,13 c) 906,75 3 545,21 77,61 1.190 Globe artichokes a) 115,68 1 511,69 215,00 840,54 34 948,89 18 698,63 0709 10 10 b) 659,93 759,73 94,42 255 878,38 240,68 22 624,00 0709 10 20 c) 1 129,94 4 417,85 96,71 0709 10 30 1 .200 Asparagus : 1.200.1  green a) 334,78 4 374,91 622,22 2 432,56 101 143,67 54 114,68 ex 0709 20 00 b) 1 909,86 2 198,70 273,27 740 523,48 696,55 65 474,87 c) 3 270,10 12 785,47 279,88 1.200.2  other a) 297,63 3 889,40 553,17 2 162,60 89 919,08 48 109,21 ex 0709 20 00 b) 1 697,91 1 954,69 242,94 658 342,68 619,25 58 208,69 c) 2 907,20 1 1 366,58 248,82 1.210 Aubergines (eggplants) a) 146,25 1 911,13 271,81 1 062,64 44 183,55 23 639,43 0709 30 00 b) 834,30 960,48 119,37 323 489,95 304,28 28 602,01 c) 1 428,51 5 585,20 122,26 1.220 Ribbed celery (Apium graveolens var. dulce) a) 72,45 946,71 134,65 526,40 21 887,11 11 710,21 ex 0709 40 00 b) 413,29 475,79 59,13 160 246,49 150,73 14 168,51 c) 707,64 2 766,73 60,56 1.230 Chantarelles a) 963,14 12 586,22 1 790,07 6 998,24 290 980,97 155 682,91 0709 51 30 b) 5 494,48 6 325,45 786,16 2 130 417,52 2 003,90 188 365,14 c) 9 407,79 36 782,61 805,19 1.240 Sweet peppers a) 131,21 1 714,69 243,87 953,41 39 641,89 21 209,51 0709 60 10 b) 748,54 861,75 107,10 290 238,14 273,00 25 661,99 c) 1 281,67 5 011,09 109,70 1.250 Fennel a) 73,55 961,14 136,70 534,42 22 220,71 11 888,70 0709 90 50 b) 419,59 483,04 60,04 162 688,92 153,03 14 384,47 c) 718,42 2 808,90 61,49 1.270 Sweet potatoes, whole, fresh (intended for human consumption) a) 47,44 619,95 88,17 344,71 14 332,73 7 668,41 0714 20 10 b) 270,64 311,57 38,72 104 937,12 98,71 9 278,23 c) 463,40 1 811,79 39,66 2.10 Chestnuts (Castanea spp.), fresh a) 83,78 1 094,83 155,71 608,75 25 311,36 13 542,28 ex 0802 40 00 b) 477,94 550,23 68,39 185 317,17 174,31 16 385,19 c) 818,35 3 199,58 70,04 2.30 Pineapples, fresh a) 49,09 641,52 91,24 356,70 14 831,29 7 935,15 ex 0804 30 00 b) 280,05 322,41 40,07 108 587,28 102,14 9 600,96 c) 479,51 1 874,81 41,04 2.40 Avocados, fresh a) 132,39 1 730,07 246,06 961,96 39 997,57 21 399,81 ex 0804 40 10 b) 755,26 869,48 108,06 292 842,27 275,45 25 892,24 ex 0804 40 90 c) 1 293,17 5 056,05 110,68 No L 121 /4 PEN Official Journal of the European Communities 1 . 6 . 95 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) ci ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Esc 2.50 Guavas and mangoes, fresh a) 126,39 1 651,62 234,90 918,34 38 183,81 20 429,40 ex 0804 50 00 b) 721,01 830,05 103,16 279 562,83 262,96 24 718,11 c) 1 234,53 4 826,78 105,66 2.60 Sweet oranges , fresh : 2.60.1  Sanguines and semi-sanguines a) 71,44 933,57 132,78 519,09 21 583,24 11 547,63 0805 10 01 b) 407,55 469,18 58,31 158 021,71 148,64 13 971,81 0805 10 11 c) 697,81 2 728,32 59,72 0805 10 21 0805 10 32 0805 10 42 0805 10 51 2.60.2  Navels, Navelines, Navelates , Salustianas, Vernas, Valencia lates , Maltese, Shamoutis , Ovalis, Trovita and Hamlins a) 47,94 626,46 89,10 348,33 14 483,16 7 748,89 0805 10 05 b) 273,48 314,84 39,13 106 038,45 99,74 9 375,60 0805 10 15 c) 468,26 1 830,80 40,08 0805 10 25 0805 10 34 0805 10 44 0805 10 55 2.60.3  Others a) 22,94 299,78 42,64 166,68 6 930,56 3 708,04 0805 16 09 b) 130,87 150,66 18,72 50 742,13 47,73 4 486,47 0805 10 19 c) 224,07 876,09 19,18 0805 10 29 0805 10 36 0805 10 46 0805 10 59 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines a) 93,71 1 224,64 174,17 680,93 28 312,53 15 147,99 ex 0805 20 11 b) 534,61 615,47 76,49 207 290,24 194,98 18 327,98 ex 0805 20 21 c) 915,38 3 578,96 78,35 2.70.2  Monreales and Satsumas a) 47,27 617,77 87,86 343,49 14 282,19 7 641,37 ex 0805 20 13 b) 269,69 310,47 38,59 104 567,06 98,36 9 245,51 ex 0805 20 23 c) 461,76 1 805,40 39,52 2.70.3  Mandarines and wilkings a) 51,89 678,09 96,44 377,04 15 676,85 8 387,55 ex 0805 20 15 b) 296,02 340,79 42,36 114 778,09 107,96 10 148,33 ex 0805 20 25 c) 506,85 1 981,69 43,38 2.70.4  Tangerines and others a) 31,57 412,53 58,67 229,38 9 537,26 5 102,70 ex 0805 20 17 b) 180,09 207,32 25,77 69 827,06 65,68 6 173,90 ex 0805 20 19 c) 308,35 1 205,60 26,39 ex 0805 20 27 ex 0805 20 29 2.80 Lemons (Citrus limon, Citrus limonum), fresh a) 47,05 614,84 87,45 341,86 14 214,45 7 605,13 0805 30 20 b) 268,41 309,00 38,40 104 071,14 97,89 9 201,66 c) 459,57 1 796,83 39,33 2.85 Limes (Citrus aurantifolia), fresh a) 142,05 1 856,32 264,01 1 032,16 42 916,20 22 961,36 ex 0805 30 90 b) 810,37 932,93 115,95 314 211,04 295,55 27 781,60 c) 1 387,54 5 424,99 118,76 1 . 6 . 95 EN Official Journal of the European Communities No L 121 /5 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Esc 2.90 Grapefruit, fresh : 2.90.1  white a) 41,97 548,48 78,01 304,97 12 680,30 6 784,32 ex 0805 40 10 b) 239,44 275,65 34,26 92 838,86 87,33 8 208,53 ex 0805 40 90 c) 409,97 1 602,90 35,09 2.90.2  pink a) 55,87 730,07 103,83 405,93 16 878,40 9 030,41 ex 0805 40 10 b) 318,71 366,91 45,60 123 575,23 116,24 10 926,15 ex 0805 40 90 c) 545,70 2 133,58 46,71 2.100 Table grapes a) 151,52 1 980,10 281,62 1 100,98 45 777,89 24 492,44 0806 10 21 b) 864,41 995,14 123,68 335 162,85 315,26 29 634,10 0806 10 29 c) 1 480,06 5 786,74 126,67 0806 10 30 0806 10 61 0806 10 69 2.110 Watermelons a) 54,68 714,58 101,63 397,33 16 520,45 8 838,90 0807 10 10 b) 311,95 359,13 44,63 120 954,51 113,77 10 694,44 c) 534,13 2 088,33 45,71 2.120 Melons (other than water melons): 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendral , Futuro a) 40,45 528,56 75,17 293,89 12 219,85 6 537,96 ex 0807 10 90 b) 230,74 265,64 33,02 89 467,63 84,15 7 910,46 c) 395,08 1 544,70 33,81 2.120.2  other a) 114,55 1 496,93 212,90 832,33 34 607,53 18 515,99 ex 0807 10 90 b) 653,48 752,31 93,50 253 379,09 238,33 22 403,02 c) 1 118,91 4374,70 95,76 2.130 Apples a) 62,02 810,52 115,28 450,67 18 738,38 10 025,56 0808 10 51 b) 353,83 407,34 50,63 137 193,10 129,05 12 130,20 0808 10 53 c) 605,84 2 368,70 51,85 0808 10 59 0808 10 61 0808 10 63 0808 10 69 2.140 Pears 2.140.1 Pears  Nashi (Pyrus pyrifolia) a) 131,24 1 715,04 243,92 953,60 39 649,93 21 213,81 0808 20 31 b) 748,69 861,92 107,13 290 296,98 273,06 25 667,19 0808 20 37 c) 1 281,93 5 012,11 109,72 0808 20 41 2.140.2 Other a) 68,84 899,63 127,95 500,22 20798,58 11 127,82 0808 20 10 b) 392,73 452,13 56,19 152 276,83 143,23 13 463,86 0808 20 31 c) 672,44 2 629,13 57,55 0808 20 37 0808 20 41 2.150 Apricots a) 287,20 3 753,10 533,78 2 086,81 86 767,88 46 423,23 0809 10 10 b) 1 638,40 1 886,19 234,43 635 271,16 597,54 56 168,77 0809 10 50 c) 2 805,32 10 968,24 240,10 ». 160 Cherries a) 87,78 1 147,10 163,15 637,82 26519,83 14 188,85 0809 20 11 b) 500,76 576,50 71,65 194 164,97 182,63 17 167,49 0809 20 19 c) 857,42 3 352,34 73,38 0809 20 21 0809 20 29 0809 20 71 0809 20 79 No L 121 /6 EN Official Journal of the European Communities 1 . 6 . 95 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) ECU oS DM Dkr Dr Pta b) Fmk FF £ Irl Lit F1 Esc c) SKr Bfrs/Lfrs £ 2.170 Peaches a) 56,79 742,11 105,55 412,63 17 156,74 9 179,33 ex 080930 19 b) 323,96 372,96 46,35 125613,10 118,15 11 106,33 ex 0809 30 59 c) 554,70 2 168,77 47,48 2.180 Nectarines a) 194,87 2 546,56 362,18 1 415,95 58 873,87 31 499,16 0809 30 11 b) 1 111,69 1 279,82 159,06 431 045,13 405,45 38 111,72 0809 30 51 c) 1 903,47 7 442,19 162,91 2.190 Plums a) 133,19 1 740,49 247,54 967,76 40 238,45 21 528,69 0809 40 10 b) 759,81 874,72 108,72 294 605,86 277,11 26 048,17 0809 40 40 c) 1 300,96 5 086,50 111,35 2.200 Strawberries a) 348,95 4 560,05 648,55 2 535,50 105 423,76 56 404,64 0810 10 10 b) 1 990,68 2 291,74 284,83 771 860,17 726,02 68 245,57 0810 10 90 c) 3 408,49 13 326,51 291,72 2.205 Raspberries a) 751,50 9 820,53 1 396,72 5 460,45 227 040,99 121 473,24 0810 20 10 b) 4287,13 4935,50 613,41 1 662280,87 1 563,56 146973,90 c) 7 340,53 28 700,02 628,26 2.210 Fruit of the species Vaccinium myrtillus a) 194,02 2 535,43 360,60 1 409,76 58 616,74 31 361,59 0810 40 30 b) 1 106,84 1 274,23 158,37 429 162,54 403,68 37 945,27 c) 1 895,15 7 409,68 162,20 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 86,15 1 125,86 160,12 626,00 26 028,68 13 926,07 0810 90 10 b) 491,49 565,82 70,32 190 569,00 179,25 16 849,54 c) 841,54 3 290,26 72,03 2.230 Pomegranates a) 87,74 1 146,58 163,07 637,52 26 507,75 14 182,38 ex 0810 90 85 b) 500,54 576,24 71,62 194 076,49 182,55 17 159,66 c) 857,03 3 350,82 73,35 2.240 Khakis (including Sharon fruit) a) 370,13 4 836,83 687,92 2 689,39 111 822,75 59 828,28 ex 0810 90 85 b) 2 111,51 2430,84 302,12 818 710,38 770,09 72 387,92 c) 3 615,37 14 135,40 309,43 2.250 Lychees a) 534,33 6 982,62 993,10 3 882,51 161 431,39 86 370,28 ex 081090 30 b) 3 048,25 3 509,25 436,15 1 181 920,09 1111,73 104 501,84 c) 5 219,28 20 406,38 446,71